         Case 1:18-cv-02921-JMF Document 688 Filed 02/05/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

                     Plaintiffs,                                   No. 1:18-cv-2921 (JMF)

                                                                  NOTICE OF MOTION TO
          v.                                                      WITHDRAW AS COUNSEL

                                                     Application GRANTED. The Clerk of Court is directed to
                                                     terminate Mr. Burnham as counsel and to terminate ECF
 UNITED STATES DEPARTMENT OF                         No. 687. SO ORDERED.
 COMMERCE, et al.,

                     Defendants.
                                                     February 5, 2020

        PLEASE TAKE NOTICE that, pursuant to Local Rule 1.4, defense counsel James M.

Burnham respectfully requests that the Court order his withdrawal as counsel to defendants and cease

sending docketing notifications via the ECF system. A motion to withdraw under Rule 1.4 turns on

the reasons for counsel’s withdrawal and the potential impact of that action on the timing of the

proceeding. See, e.g., Winkfield v. Kirschenbaum & Phillips, P.C., No. 12-CV-7424 (JMF), 2013 WL

371673, at *1 (S.D.N.Y. Jan, 29, 2013). Mr. Burnham seeks to withdraw because he is leaving the Civil

Division, and will no longer have responsibility for these cases. Because Mr. Burnham will no longer

be representing the U.S. government in court in defensive civil litigation, as elaborated upon in Exhibit

A, it is appropriate for him to withdraw. Furthermore, Defendants remain represented by

knowledgeable and competent counsel from the Department of Justice, such that Mr. Burnham’s

withdrawal will have no impact on the prosecution of this suit. See Whiting v. Lacara, 187 F.3d 317,

320-21 (2d Cir. 1999) (per curiam).

        Mr. Burnham will remain subject to the Court’s jurisdiction for any reason related to these

cases. Mr. Burnham is not retaining or charging a lien.
Case 1:18-cv-02921-JMF Document 688 Filed 02/05/20 Page 2 of 4



                              Respectfully submitted,

                              JOSEPH H. HUNT
                              Assistant Attorney General

                              /s/ James M. Burnham
                              JAMES M. BURNHAM
                              (DC Bar No. 1015196)
                              United States Department of Justice
                              950 Pennsylvania Avenue, NW
                              Washington, DC 20530
                              Tel: (202) 353-2793
                              Fax: (202) 514-8071
                              Email: James.Burnham@usdoj.gov

                              Counsel for Defendants
Case 1:18-cv-02921-JMF Document 688 Filed 02/05/20 Page 3 of 4




              EXHIBIT A
         Case 1:18-cv-02921-JMF Document 688 Filed 02/05/20 Page 4 of 4



                            UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK
______________________________________________
                                              )
STATE OF NEW YORK, et al,                     )
                                              )
            Plaintiffs,                       )
                                              )
      v.                                      )                       No. 1:18-CV-2921 (JMF)
                                              )
UNITED STATES DEPARTMENT                      )
OF COMMERCE, et al,                           )
                                              )
            Defendants.                       )
______________________________________________)


                                        DECLARATION

        I, James M. Burnham, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
that under the penalty of perjury the following is true and correct to the best of my knowledge and
belief:

       1. I filed my appearance in this matter on June 4, 2019.

       2. On January 31, 2020, I left the Department of Justice’s Civil Division to work in a different
          component within the Department. All of my case responsibilities have been transferred
          to other attorneys within the Civil Division.

       3. In my new position, I will no longer be responsible for litigating defensive cases in court
          on behalf of the United States.

       4. Given the posture of this case and the fact that both the trial team and additional attorneys
          remain counsel of record, my withdrawal will not impact the case.



Dated: February 4, 2020                       /s/ James M. Burnham
                                              James M. Burnham
                                              U.S. Department of Justice
                                              950 Pennsylvania Ave, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 353-2793
                                              Fax: (202) 305-8470
                                              Email: James.Burnham@usdoj.gov
